Per Curiam; :
The court below properly instructed the jury that there could *269be no recovery for the horse, wagon, harness, and forks, for the reason that there was not sufficient evidence of their sale and delivery by William Lesh to the plaintiff. The question of the ownership of the iron was fairly submitted to the jury under adequate instructions. An examination of the numerous assignments fails to disclose error. The case is not important, either as to the principles involved or the amount in controversy.
Judgment affirmed.